TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00594-CR


Catarino Valdez, Jr., Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 002352, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING



Appellant pleaded guilty to aggravated sexual assault of a child.  See Tex. Pen. Code
Ann. § 22.021 (West Supp. 2001).  The district court adjudged him guilty and assessed punishment
at imprisonment for twenty years, as called for in a plea bargain agreement.  Appellant filed a general
notice of appeal.
When a defendant pleads guilty to a felony and the punishment assessed does not
exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal
must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised
by written motion and ruled on before trial, or that the trial court granted permission to appeal.  Tex.
R. App. P. 25.2(b)(3); see also Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule
25.2(b) limits every appeal in plea bargain, felony case).  Appellant's notice of appeal does not
comply with this rule and fails to confer jurisdiction on this Court.  Whitt v. State, 45 S.W.3d 274,
275 (Tex. App.--Austin 2001, no pet.).
The appeal is dismissed for want of jurisdiction.


  
				Bea Ann Smith, JusticeBefore Chief Justice Aboussie, Justices B. A. Smith and Puryear 
Dismissed for Want of Jurisdiction
Filed:   November 15, 2001
Do Not Publish